DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16-27 are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Bunt over AIR email interview. See O.A. Appendices.

1-15.	(Cancelled)

16.	(New) A method of controlling access to or use of an internet enabled resource (“IER”) for a user of a user device, wherein the user is associated with a public/private key pair, wherein the IER utilizes a blockchain with (i) a previous transaction, (ii) a first transaction, and (iii) second transaction, the method comprising:
receiving, by the IER, a message comprising a location on the blockchain of the public key associated with the user;
receiving, by IER, the public key associated with the user of the user device, wherein the public key is associated with a tokenized output of the previous transaction;
storing, by the IER, the public key associated with the user;
receiving, by the IER from the user device, a message for a task, wherein the message is encrypted with the private key of the user device;

removing, by the IER, the public key of the user to prevent access to or use of the IER;
generating, by the IER, the second transaction without a token using a redeem script to spend tokenized output of the first transaction; and
broadcasting, by the IER, the second transaction without a token to the blockchain.

17.	(New)	The method of claim 1, further comprising:
receiving, by the IER, a second message, wherein the second message includes a second public key and the redeem script; and
verifying that the public key stored and the second public key match.

18.	(New)	The method of claim 1, wherein the message includes information to cause the tokenized output to become spendable at a specified time.

19.	(New)	The method of claim 1, wherein the removing, by the IER, the public key of the user is in response to identifying a terminating event.

20.	(New) A computer-implemented system of controlling access to or use of an internet enabled resource (“IER”) for a user of a user device comprising:
at least one processor; and
a memory device including instructions that, when executed by the at least one processor, cause the system to:
receive, by an internet enabled resource (“IER”) for a user of a user device, a message comprising a location on a blockchain of a public key associated with a user, wherein the user is associated with a public/private key pair, wherein the IER utilizes the blockchain with (i) a previous transaction, (ii) a first transaction, and (iii) second transaction;
receive, by IER, the public key associated with the user of the user device, wherein the public key is associated with a tokenized output of the previous transaction;
store, by the IER, the public key associated with the user;
receive, by the IER from the user device, a message for a task, wherein the message is encrypted with the private key of the user device;

remove, by the IER, the public key of the user to prevent access to or use of the IER;
generate, by the IER, the second transaction without a token using a redeem script to spend tokenized output of the first transaction; and
broadcast, by the IER, the second transaction without a token to the blockchain.

21.	(New)	The system of claim 20, wherein the instructions that, when executed by the at least one processor, further cause the system to:
receive, by the IER, a second message, wherein the second message includes a second public key and the redeem script; and
verify that the public key stored and the second public key match.

22.	(New)	The system of claim 20, wherein the message includes information to cause the tokenized output to become spendable at a specified time.

23.	(New)	The system of claim 20, wherein the instructions that, when executed by the at least one processor, further cause the system to identify a terminating event.

24.	(New) A non-transitory machine readable storage medium of controlling access to or use of an internet enabled resource (“IER”) for a user of a user device including instructions, that when executed by a processor, cause the processor to perform the operations of: 
receiving, by an internet enabled resource (“IER”) for a user of a user device, a message comprising a location on a blockchain of a public key associated with a user, wherein the user is associated with a public/private key pair, wherein the IER utilizes the blockchain with (i) a previous transaction, (ii) a first transaction, and (iii) second transaction;
receiving, by IER, the public key associated with the user of the user device, wherein the public key is associated with a tokenized output of the previous transaction;
storing, by the IER, the public key associated with the user;
receiving, by the IER from the user device, a message for a task, wherein the message is encrypted with the private key of the user device;
verifying, by the IER, the message by decrypting the encrypted message with the stored public key;

generating, by the IER, the second transaction without a token using a redeem script to spend tokenized output of the first transaction; and
broadcasting, by the IER, the second transaction without a token to the blockchain.

25.	(New)	The non-transitory machine readable storage medium of claim 24, wherein the instructions further comprise instructions executable by the one or more processors to further cause the processor to perform the operations of:
receiving, by the IER, a second message, wherein the second message includes a second public key and the redeem script; and
verifying that the public key stored and the second public key match.

26.	(New)	The non-transitory machine readable storage medium of claim 24, wherein the message includes information to cause the tokenized output to become spendable at a specified time.

27.	(New)	The non-transitory machine readable storage medium of claim 24, wherein the instructions further comprise instructions executable by the one or more processors to further cause the processor to perform the operations of identifying a terminating event.

REASONS FOR ALLOWANCE
The claims as a whole are directed towards an IER device that provides access to a user using cryptographic methods, namely, a verification of a digital signature using a public key.1 The IER device provisions a public key using the blockchain. Specifically, the public key is transported to the IER following a message of a location on the blockchain corresponding to the public key. Ultimately, the tokenized data (i.e. the metadata or colored coins) is cleared from the first transaction to create the second detokenized transaction. 
Art of Record — Finlow, Belshe, and McLaughlin
The closest prior art of record is Finlow Bates. Finlow, as a whole, is directed towards IoT devices that utilizes a blockchain to control access to a locked assets/service. Belshe builds off of Finlow by teachings that a public key can be provisioned using metadata on the blockchain for account recovery. Lastly, McLaughlin is used to “fill in the gaps.” Cf. MPEP 2144.03 (discussing non-documentary evidence). Specifically, McLaughlin is within the same field of use (i.e. IoT devices) and removes a public key from memory. Additionally, the Examiner expressly takes Office Notice for removing a digital object from memory. MPEP 2144.03 (citing In re Fox, 471 F.2d 1405, 1407, 176 USPQ 340, 341 (CCPA 1973)). It is well established that digital items can be readily removed from memory of a computer. This is as simple as moving something to the recycling bin of a computer. Additionally, accessing a locked object is taken with Office Notice. It is well established that hotels use keys with magnetic strips or other types of digital information to unlock doors. Further, it is well established that hotel keys are often disposed of (e.g. thrown into the trash or returned to the front desk) before checking out of the hotel to prevent access and/or the hotel keys are disabled after a customer has checked out. Further, it can be appreciated that the facts of removing a digital item from memory are similar to the facts in Fox. The Court in Fox held that “tape recorder commonly erase tape automatically when new ‘audio information’ is record on a tape[.]” (Id. 471 F.2d at 1407.)
Accordingly, the Examiner holds that the level of skill in the art is low.

Therefore, the prior art of record, neither singly nor in combination teach the following critical features (i.e. three tokenized and non-tokenized blocks on the blockchain using a redeem script) of claim 16, in part and with emphasis added, as follows:
A method of…the IER utilizes a blockchain with (i) a previous transaction, (ii) a first transaction, and (iii) second transaction, the method comprising:
receiving, by the IER, a message comprising a location on the blockchain of the public key associated with the user;
receiving, by IER, the public key associated with the user of the user device, wherein the public key is associated with a tokenized output of the previous transaction;
[…]
generating, by the IER, the second transaction without a token using a redeem script to spend tokenized output of the first transaction; and
broadcasting, by the IER, the second transaction without a token to the blockchain.
(Examiner’s Amended Claim 16.)

For clarity of the prosecution history, if the originally filed claims were rejected, they would have been rejected as follows23:
Regarding claim 1 Finlow teaches Blockchain internet devices, which are IoT devices, used to control assets/services associated with locks:
permitting access to and/or use of the internet-enabled resource (0051 “lock”, 0054-0058 (discussing network which meets limitation of “internet”), 0058 “unlock a lock”, 0058 (discussing “rights of a property” or “use of a car” which meets the limitation of “resource”), 0065) (Examiner submits locks prevent/permit access based on a respective lock/unlock. Internet-enabled resource is broad language in the Spec. The Examiner is taking “internet-enabled resource” as a “resource with internet.” Finlow-Bates meets this by disclosing (0081) lock 122 which is controlled by the receiving device which is connect to the network.) 
preventing access to and/or use of the internet-enabled resource by (0051 “lock”, 0054-0058 (discussing network which meets limitation of “internet”), 0058 “unlock a lock”, 0058 (discussing “rights of a property” or “use of a car” which meets the limitation of “resource”), 0065):
of a second blockchain Transaction to spend…output of a first blockchain Transaction (0059 “transaction party private key[] indicating that it is transferring a specified value of digital currency to some other party[.]” (Examiner’s underlining); see also 0058, 0060, 0061-0062) (Examiner submits that crypto-payments are made by applying a private (i.e. also known as a digital signature).).
Finlow does not teach a combination of (i) public/private keys used in conjunction with scripts and (ii) removing a public key from memory from a device:
upon provision of a private key which corresponds to a public key 
using a redeem script…a tokenized…
removing the public key from memory…
Belshe teaches scripts for Blockchain and public/private keys used in conjunction with scripts for unlocking:
upon provision of a private key which corresponds to a public key (0025 “processing device 12 may obtain a first public-private key pair”; see also 0004 (contrasting web wallets and client-side wallets)…the public key…; and (0066-0067 “OP_EQUALVERIFY” and “OP_PUSHDATA(pubKey)”)
using a redeem script (0064 “Scripts may be simple commands”) (The scripts in Belshe are “redeem” scripts since they are used for “unlock[ing] the funds,” see 0067, or for account recovery. Applicant’s Spec. is broad as follows: “using a redeem script” on page 4; “redeem script may comprise a cryptographic key” on page 5; and “redeem script to perform detokenization” on page 8.) [to spend] (0067 “OP_CHECKSIG”) a tokenised (0063 “Transactions can include a metadata field. The processing device 12…insert[s] the public key in the metadata field.”) [output] (0063 “transaction output”) (Examiner is taking tokenised under BRI. Applicant’s Spec. discloses on p. 5 the following: “The tokenized output may comprise a locking script which includes metadata. (Examiner’s underlining.) As such, Belshe meets “tokenized” as Belshe teaches metadata and transaction output, see 0062-0067.)

Given that Finlow is directed towards internet enabled devices on the blockchain, wherein said devices comprises locks, and given that Belshe is directed towards remote devices that use unlocking scripts for the blockchain, Finlow and Belshe are in the same field of use—i.e. blockchain.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify physical locks of Finlow (e.g. Fig. 122) with the algorithmic locks of Belshe in order to increase security of the lock by adding cryptography and to further automate the activity of locking. MPEP 2144 (automating a manual activity).

Neither Finlow nor Belshe teach:
removing the public key from memory…
McLaughlin, which is directed towards locking IoT devices, see, e.g., Fig. 2C (disclosing characteristics for locking mechanisms for IoT device), teaches:
removing the public key from memory (Figs. 37, 39; 0229 “removing a stored long-term public key”, 0500 (disclosing hardware for key storage), 0508 (disclosing long term public key in storage4); see also Fig. 16 Items 1626-1632 (disclosing public key exchange during pairing) [in order to remove authorization after pairing] (0229) (Examiner notes that pairing process is disclosed in Figs. 12 to 16, see id. at 0029-0033.)…

Given that Finlow is directed as a whole towards internet enabled devices and given that McLaughlin as a whole is directed towards internet of things (IoT), Finlow and McLaughlin are within the same field of use—i.e. IoT devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify Finlow’s remote devices such as smart phone and tablets that control locks, wherein Finlow-Belshe are viewed as a whole in their locking capabilities, with the public key removal of McLaughlin’s IoT device in order to remove authorization after paring. See McLaughlin at 0229.

Regarding claim 2 Finlow teaches:
wherein the public key, or a reference to its location, is stored in (0060 “public keys…are maintained with the ledgers….the public key…can then be added to the ledger”, 0073 “public key may be been added to the ledger”) (Examiner’s underlining.) a Distributed Hash Table (Fig. 1 Item 140; 0059; see also 0062 (discussing hashes), 0074 (same)) (Examiner is taking “Distributed Hash Table” consistent with the Spec., as a blockchain public ledger.).

Regarding claim 3 Finlow teaches:
accessible by the internet-enabled resource; and/or
in, on or connected to the resource (0058-0060, for example, 0058 “device is associated with…a first private-public digital key pair”.).
Neither Finlow nor Belshe teach:
wherein the public key which is stored in memory is stored in memory
McLaughlin teaches:
wherein the public key which is stored in memory is stored in memory (Figs. 37, 39; 0229 “removing a stored long-term public key”, 0500 (disclosing hardware for key storage), 0508 (disclosing long term public key in storage)

Regarding claim 4 Finlow teaches:
and wherein preventing access to the internet-enabled resource further comprises (0051 “lock”, 0054-0058 (discussing network which meets limitation of “internet”), 0058 “unlock a lock”, 0058 (discussing “rights of a property” or “use of a car” which meets the limitation of “resource”), 0065):
sending a message to the internet-enabled resource (Fig. 3 Item 370; 0080-0081)…
Finlow does not teach:
wherein the message communicates a public key and the redeem script.
Belshe teaches:
wherein the message communicates a public key (0063) (Examiner notes that the public key of Belshe is located in the “transaction output,” see 0063, which is associated with “metadata field,” see 0062. Accordingly, this is how the public key is transported in Belshe’s alternative embodiment.5) and the redeem script (Belshe discloses “data” in paras. 0063 (“data corresponding to the public key”) and 0064 (“the data can be encoded into the script”) (Examiner’s underlining.). As such, Belshe not only teaches the transport of a public key but also teaches the transport of data encoded as a script.).

Regarding claim 5 Belshe teaches:
comprising the step of: checking whether the public key…is related to, or matches, the public key (0067 “OP_EQUALVERIFY”) 
Neither Finlow nor Belshe teach:
…memory [of IoT device]…
…communicated by the message….
McLaughlin teaches:
…memory (Figs. 37, 39; 0229 “removing a stored long-term public key”, 0500 (disclosing hardware for key storage), 0508 (disclosing long term public key in storage) [of the IoT]
[verifying a pairing between devices by looking up the public key in memory] communicated by the message (0333).

Regarding claim 6 Belshe teaches:
A method according to claim 1 wherein the tokenised output comprises a locking script (0066) (Examiner notes 0066 script codes is the locking script whereas the signature + public key in the next para. 0067 is the unlocking part.) which includes metadata, and wherein the metadata comprises the public key or a hash of the public key. (0063 “Transactions can include a metadata field. The processing device 12…insert[s] the public key in the metadata field.”)

Regarding claim 7 Finlow teaches:
wherein access to internet-enabled resource  (0051 “lock”, 0054-0058 (discussing network which meets limitation of “internet”), 0058 “unlock a lock”, 0058 (discussing “rights of a property” or “use of a car” which meets the limitation of “resource”), 0065)…
Finlow does not teach:
permitted upon provision of the private key…
by an encrypted message which has been signed using the private key.
Belshe teaches:
permitted upon provision of the private key (0025 “processing device 12 may obtain a first public-private key pair”; see also 0004 (contrasting web wallets and client-side wallets) 
Neither Finlow nor Belshe teach:
by an encrypted message which has been signed using the private key.
McLaughlin teaches:
by an encrypted message which has been signed using the private key (0342 “verify the controller’s signature on the signed controller-information message….[using] LTPKC from the [] pairing with the controller[.]”) (Examiner’s underlining.).

Regarding claim 8 McLaughlin teaches:
enabling access to the internet-enabled resource (Fig. 2C (disclosing characteristics for locking mechanisms for IoT device)) if the stored public key can be used to decrypt the message (Fig. 16 Items 1626-1632 (disclosing pairing with key exchange); 0342).

Regarding claim 9 McLaughlin teaches:
wherein the encrypted message is generated and/or encrypted by a portable or handheld computing device (0342 “verify the controller’s signature on the signed controller-information message….[using] LTPKC from the [] pairing with the controller[.]”; see also Fig. 16 Items 1626-1632 (disclosing pairing with key exchange)).

Regarding claim 10 Finlow teaches:
wherein the internet-enabled resource is an loT device (Fig. 1 Item 110).

Regarding claim 11 Belshe teaches:
wherein the redeem script comprises a cryptographic key associated with the internet-enabled resource, optionally wherein the cryptographic key is a public key (0065-0069).

Regarding claim 12 Finlow teaches:
and further comprising the step of providing the first and/or second blockchain transaction to a blockchain network (0058-0062).

Regarding claim 13 Finlow teaches:
A computer-implemented system arranged to perform the method of claim 1 (0059-0060).

Regarding claim 14 Finlow teaches:
internet-enabled resource, wherein the resource is an loT device or apparatus (Fig. 1 Item 110; 0051-0054) (Spec. discloses a glossary style definition for IoT device, see p. 2. Examiner submits this is broad and Finlow meets this with networked devices.);
a blockchain; and (Fig. 1 Item 140; 0059, 0069) (Spec. discloses glossary style definition for blockchain which is broad, see Spec. at 1. Therefore, Finlow’s Ledger 140 meets this.)
an internet-enabled client device associated with a user…associated with the user (Fig. 2 Item “USER INTERFACE”; 0001 “user’s phone”), wherein the client device is a portable or handheld computing device (0014 “mobile device”).
Finlow does not teach:
and arranged to store a cryptographic key
Belshe teaches:
[device 12] and arranged to store a cryptographic key (0025, 0040)

Regarding claim 15 Finlow teaches:
wherein the internet-enabled resource is arranged to generate a blockchain Transaction and provide the Transaction to a blockchain network (0058-0062).
(end of hypothetical rejection of originally filed claims.)

This application is in condition for allowance except for the following formal matters.
Drawings
Fig. 1a is objected to under 37 CFR 1.83(a) because they fail to show matter as described in the specification.
Rule 83(a) recites:
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
(Id. (emphasis added).)

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Perform as follows:
(1) Please integrate claimed features into Fig. 1. See 37 CFR 1.83(a). That is, the Examiner’s Amended claims recite at least eight (8) elements which should all be visible within Fig. 1. Additionally, as discussed over email interview, the preamble has a limiting effect. As such, the features of the blockchain are to be represented in amended drawing figure 1—namely, the previous transaction, the first transaction, and the second transaction, wherein each respectively correspond to TxB, TxC, and TxD. Each of the at least eight (8) elements should correspond with a reference number.
(2) Use numerical values. See 37 CFR 1.84(p). 
(3) Shading may be used to capture the tokenized blocks in the blockchain similar to Fig. 2. See 37 CFR 1.84(m). A legend is preferred for shading. See 37 CFR 1.84(o).
(4) Lastly, remove the server from Fig. 1. It is not claimed and it is not inventive. See 37 CFR 1.83(a).

Specification
(1) The title of the invention of “Blockchain-Implemented Method and System” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Accessing an Internet of Things Device using Blockchain Metadata.
(2) The disclosure is objected to because of the following informalities: reference numbers to be included in Amended Drawing of Fig. 1 must be integrated into the Spec. See 37 CFR 1.84(p) (“Reference characters not mentioned in the description shall not appear in drawings. Reference character mentioned in the description must appear in the drawings.”).
(3) The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: previous transaction, first transaction, and second transaction.
Appropriate correction is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Menezes et al. in HandBook of Applied Cryptography (authority on cryptography)
US20180254905A1 (directed towards IoT on blockchain)
US20190120929A1 (same)
US20200059470A1 (same)
bips_bip-0016.mediawiki at master · bitcoin_bips · GitHub-gray (discussing redeemScript defining Term of Art)
Bitcoin multisig the hard way_ Understanding raw P2SH multisig transactions (discussing bitcoins Scripting language)
Forth (programming language) – Wikipedia (providing definition for old programming language analogous to Script on blockchain)
Reverse Polish notation – Wikipedia (providing definition since Script on blockchain uses reverse polish notation)
Script - Bitcoin Wiki (providing definition)
script - CHECKMULTISIG a worked out example - Bitcoin Stack Exchange2 (discussing pushing and popping on the blockchain stack during a OP_CHECKMULTISIG operation)
Mastering Bitcoin by Antonopoulos (evidentiary floor for Blockchain)
US5892900 Ginter (disclosing a lot of cryptography)
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                            






    
        
            
        
            
        
            
        
            
    

    
        1 Examiner prefers to use the language of “digital signature” as a matter of form. The claim language recites “verifying…the message by decrypting the encrypted message with the stored public key….” However, a POSITA would appreciate this is a matter of phraseology. See Menezes, Section Conclusion, infra.
        2 Originally, the Examiner completed a NF rejection; however, after reading the Spec., the Examiner drafted claim to advance prosecution and halted the sending of the NF.
        3 Examiner provided art of record to Applicant over phone. The substance of the interview was recorded.
        4 Mclaughlin abbreviates long term public key of the controller as LTPKC.
        5 Earlier, Belshe discloses another embodiment of public key transport associated with SMS, email, or the like. See id. at 0061.